Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12-16, 19, 21-23, 25-26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (WO 1995031130 A1), and further in view of Panton (US 4,596,144).
Regarding claims 1, 13, and 15, Briggs teaches an electronic device for providing distance measurements, the electronic device comprising:
a first connector for coupling to a transmitter [fig. 2 #104 shows computer with transducer control #114 wired to transducer #102 with transmission arrow shown toward transducer];
a pulse generator coupled to provide pulses to the first connector [fig. 2 transducer control #114; fig. 9 shows computer interface connected to transmitter signal generator for driving transmitter; pg. 1:5-15 pulse echo imaging…ultrasonic pulse];
a second connector for coupling to a receiver to receive a reflected signal associated with the pulses [fig. 2 depicts #112 data capture also wired to transducer #102 but with receiving arrow shown toward computer];
a memory [fig. 2 central processing unit #106 and disk #108; fig. 10 memory buffer(s) #252];
an analog-to-digital converter (ADC) coupled to the second connector [fig. 10 shows four analog to digital converters #250 taking input from receivers and writing to memory buffer(s) #252], the ADC being configured to:
convert a first portion of the reflected signal to a first set of digital data for storage in the memory by sampling the first portion of the reflected signal at a first rate that is smaller than a Nyquist rate of the pulses provided by the pulse generator [pg. 34:20-30 expands and contracts the time scale as appropriate by oversampling or undersampling the captured data to remove the Doppler shift induced by transducer movement.]; and 
convert a second portion of the reflected signal to a second set of digital data for storage in the memory by sampling the second portion of the reflected signal at a second rate that is equal to or greater than the Nyquist rate of the pulses provided by the pulse generator [pg. 43:25-35 Since the samples are stored in memory buffers, such samples can be retrieved at a later time 30 after the imaging session for high resolution and more detailed analysis of particular portions of the region.];
a processing unit [fig. 2 #104 shows computer with transducer] coupled to each of the pulse generator [fig. 9 transmitter signal generator interfaces to computer bus], the memory [fig. 10 memory buffer(s) #252 also interfaces to computer bus], and the ADC [fig. 10 A/D converter(s) #250]; and
instructions stored in the memory that when performed by the processing unit, performs a method that comprises:
Briggs does not explicitly teach … and yet Panton teaches determining, based on the first set of digital data, an estimated time of arrival of the second portion of the reflected signal [col. 8:35-40 [o]n a subsequent shot, data from a preceding shot is utilized to provide an enabling signal on an output line…which signal is true over a period commencing shortly before the expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot], and
turning on, prior to the estimated time of arrival, the ADC to convert the second portion of the reflected signal such that the ADC remains on for a fixed period of time that is sized to convert the second portion of the reflected signal [col. 8:35-40 signal is true over a period commencing shortly before the expected arrival of a wanted echo; col. 4:45-50 determine a temporal “window” within which a wanted echo may be expected; claim 14 means to detect an echo occurring within that window whereby to provide a determination of the time of arrival of said echo independent of the sampling rate of the digital to analog converter]; and
determining a value indicative of distance based on the second set of digital data [claim 1 time lapse after a shot before receipt of an echo being proportional to the distance of the origin of the echo].
It would have been obvious to combine the undersampling/oversampling as taught by Briggs, with the time of arrival prediction/windowing as taught by Panton because both prior arts attempt in different ways to limit data collection until a brief time when high resolution sampling is required (Briggs) [pg. 36:1-5]. 
Regarding claim 2, Briggs as modified by Panton teaches the electronic device as recited in claim 1 wherein determining the estimated time of arrival comprises: providing a trigger that indicates that a subset of the pulses associated with the second portion of the reflected signal follows after a first interval of time [col. 8:35-40 preceding shot]; and responsive to detecting the trigger, turning on the ADC prior to the end of a second interval of time that is less than the first interval of time [col. 8:35-40 On a subsequent shot, data from a preceding shot is utilized to provide firstly an enabling signal on an output line 94, which signal is true over a period commencing shortly before the expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot.].
Regarding claim 3, Briggs as modified by Panton also teaches the electronic device as recited in claim 2 wherein providing the trigger comprises transmitting at least one first pulse followed [col. 3:55-35 trigger pulse…short burst], the first interval of time later, by the subset of the pulses [col. 3:60-67 …reflections of the transmitted shot].
Regarding claim 5, Briggs as modified by Panton also teaches the electronic device as recited in claim 2 further comprising responsive to the second interval of time expiring, turning on the ADC for the fixed period of time [col. 4:45-50; abstract].
Regarding claim 12, Briggs also teaches the electronic device as recited in claim 1 wherein the pulses are the ultrasonic range [abstract transmits ultrasound signals].
Regarding claim 14, Briggs as modified by Panton also teaches the non-transitory computer readable medium of claim 13, wherein: the series of measurement pulses is a first series of measurement pulses; and the determining of the estimate time of arrival of the reflection of the second portion of the reflected signal includes: determining a time of flight of a the first portion of the reflected signal; and determining the estimated time of arrival of the second portion of the reflected signal based on the time of flight of the first portion of the reflected signal [col. 8:35-40 On a subsequent shot, data from a preceding shot is utilized to provide firstly an enabling signal on an output line 94, which signal is true over a period commencing shortly before the expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot.].
Regarding claim 16, Briggs as modified by Panton also teaches the method of claim 15, wherein the determining of the estimated time of arrival of the first set of reflected pulses includes [col. 1:10-15 describes burst or “shot” of high frequency sound for level monitoring by reception of return echo signal]: comparing the first set of reflected pulses to a threshold [col. 8:45-55 When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30, regardless of the sampling rate of the analog to digital converter 24.]; and determining a time of flight of the first set of reflected pulses based on a time difference between a transmission that produces the first set of reflected pulses and the first set of reflected pulses exceeding the threshold [col. 9:15-30 in subsequent shots digital signals representing this curve are converted to analog signals by converter 62 and applied to the amplifier 100 by applying a signal on line 94 to switch 102 to cause it to assume condition B. The output of detector 106 is 20 applied to a comparator 110, and if a threshold determined by a reference potential is exceeded, a signal is output on line 96 which enables the elapsed time to be accurately determined as in the previous embodiment, without any limit on resolution by the sampling rate of the converter 24.].
Regarding claim 19, Briggs also teaches the method of claim 15 further comprising: transmitting a first set of pulses to produce the first set of reflected pulses; and transmitting a second set of pulses to produce the second set of reflected pulses [pg. 2:1-10 ultrasonic beam of pulses is transmitted and the times of arrival of the pulses at a number of receivers around the image region are then measured].
Regarding claim 21, Briggs also teaches the electronic device of claim 1, wherein: the ADC is configured to convert the first portion of the reflected signal by sampling the first portion of the reflected signal at a first resolution; and the ADC is configured to convert the second portion of the reflected signal by sampling the second portion of the reflected signal at a second resolution that is greater than the first resolution [pg. 34:20-30; pg. 43:25-35].
Regarding claim 22, 26, and 29, Briggs also teaches the electronic device of claim 1, wherein the method comprises causing the ADC, when converting the first portion of the reflected signal, to continuously sample the reflected signal before and after the first portion of the reflected signal is received [pg. 8:15-25 by transmitting and detecting a continuous wave signal, where the signal is continuous for a time period while either the transmitter and/or the receiver; pg. 8:30-35 continuous wave ultrasonic signal].
Regarding claim 23, Briggs also teaches the electronic device of claim 22, wherein the method comprises causing the ADC, when converting the first portion of the reflected signal, to continue sampling the reflected signal during an entire period where the first portion of the reflected signal may possibly be received [pg. 18:1-15 The sample rate of the converters 250 is controlled by a sampling control signal from sampling control 254. The digital samples from converters 250 are stored in memory buffers 252 which are connected to bus 132 through interface 256. The digital samples in buffers 252 may be processed for imaging in real time 10 during an imaging session, but can also be retrieved at a later time after the imaging sessions for signal analysis and imaging.; pg. 22:5-15 sampling time for the corresponding ith sample of S changed so that the time varying portion of the reflected signals sampled at such time is equal to that of the transmitted signal].
Regarding claims 25 and 28, Briggs also teaches the non-transitory computer readable medium of claim 13, wherein the method comprises: generating the first set of digital samples using the ADC to sample the first portion of the reflected signal at a first resolution; and generating the second set of digital samples using the ADC to sample the second portion of the reflected signal at a second resolution that is greater than the first resolution [pg. 34:20-30 undersampling or oversampling; pg. 43:25-35].

Claims 18, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (WO 1995031130 A1) and Panton (US 4,596,144), and further in view of Willsie (US 2015/0031999 A1).
Regarding claim 18, Briggs does not explicitly teach … and yet Willsie teaches the method of claim 15 further comprising turning the ADC off after the sampling of the second set of reflected pulses [0017 amplifiers and ADCs can consume a substantial amount of power. Typically, conventional ultrasound systems collectively enable or disable every amplifier and ADC at the same time, even when not every amplifier and ADC … controller 225 can selectively enable and disable individual amplifiers and ADCs to conserve power…].
It would have been obvious to combine the undersampling/oversampling as taught by Briggs, with the ADC power enable/disable as taught by Willsie so that power is conserved (Willsie) [0017].
Regarding claims 24 and 27, Briggs as modified by Willsie also teaches the electronic device of claim 1, wherein the method comprises causing the ADC, when converting the first portion of the reflected signal, to end sampling the reflected signal once the first portion of the reflected signal is received [0017].

Response to Arguments
Applicant’s arguments, see pg. 8-12, filed 3/2/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive in combination with amendment.  However, upon further consideration, a new ground(s) of rejection is made in view of Briggs (WO 1995031130 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645